oOo many Dn FP WH HO

NY BO HN NH NY NY NY NY NO Ree Se | KF Pe ES SE
oN NA BP WN RK COO DAA KD nH BW NY KK ©

 

 

Case 4:19-cr-06017-SAB ECF No. 1

Joseph H. Harrington

United States Attorney

Eastern District of Washington
Caitlin Baunsgard

Assistant United States Attorney
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

filed 03/19/19 PagelD.1 Page 1 of 3

FILED IN THE
U.S. DISTRICT COURT

EASTERN DISTRICT OF WASHINGTON

MAR 19 2016

SEAN F. McAVOY, CLERK

iE
SPOKANE, WASHINGTON

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,

Plaintiff,
Vv.

JEREMY JAY GULLETT, ©

Defendant.

The Grand Jury charges:

4:19-CR-6017-SMJ
INDICTMENT

Vio: 21 U.S.C. § 841(a)(1),
(b)(1)(A)(viiit),
Possession with the Intent to
Distribute 50 Grams or More
of Actual (Pure)
Methamphetamine (Count 1)

18 U.S.C. §§ 922(¢)(1),
924(a)(2),

Felon in Possession of a
Firearm (Count 2)

21 U.S.C. § 853, 18 U.S.C.
§ 924, 28 U.S.C. § 2461(c)
Forfeiture Allegations

 

COUNT 1

On or about February 22, 2019, in the Eastern District of Washington, the
Defendant, JEREMY JAY GULLETT, did knowingly and intentionally possess with

INDICTMENT - 1

PUTY
oO On DH HA BW YH eR

NO NO WH PO HK HHO KH WN NHN — HS HF YF HS SES SE PF KS Re
on DN MA BP WH NYO KH COO Dn HD A BB WO NH KH OS

 

 

Case 4:19-cr-06017-SAB ECFNo.1_ filed 03/19/19 PagelD.2 Page 2 of 3

the intent to distribute 50 grams or more of actual (pure) methamphetamine, a Schedule
II controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(vit1).
COUNT 2

On or about February 22, 2019, in the Eastern District of Washington, the
Defendant, JEREMY JAY GULLETT, having been convicted of a crime punishable by
imprisonment for a term exceeding one year, did knowingly and intentionally possess in
and affecting interstate and foreign commerce, a firearm, to wit: a Ruger .22 caliber
pistol bearing serial number 224-61885, which firearm had theretofore been transported
in interstate and foreign commerce, all in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2).

NOTICE OF CRIMINAL FORFEITURE ALLEGATIONS

The allegations contained in this Indictment are hereby re-alleged and
incorporated by reference for the purpose of alleging forfeitures.

Pursuant to 21 U.S.C. § 853, upon conviction of an offense in violation of 21
U.S.C. § 841, as set forth in this Indictment, Defendant JEREMY JAY GULLETT,
shall forfeit to the United States of America, any property constituting, or derived from,
any proceeds obtained, directly or indirectly, as the result of such offense(s) and any
property used or intended to be used, in any manner or part, to commit or to facilitate
the commission of the offense.

If any forfeitable property, as a result of any act or omission of the Defendant:

cannot be located upon the exercise of due diligence;

a
b. has been transferred or sold to, or deposited with, a third party;

C. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
€. has been commingled with other property which cannot be divided

without difficulty,

INDICTMENT — 2
0 ON DWN BW Ye

ehh pk fem
mM Bh Ww NH KS ©

NV NY KY NY NY NY NY NY NY
ons DH OA fF W NH KK OD OO OC

—
+

 

 

Case 4:19-cr-06017-SAB ECFNo.1_ filed 03/19/19 PagelD.3 Page 3 of 3

the United States of America shall be entitled to forfeiture of substitute property
pursuant to 21 U.S.C. § 853(p).

Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), upon conviction of
an offense in violation of 18 U.S.C. §§ 922(g)(1), (3), (5), and 924(a)(2), as set
forth in Count 1 of this Indictment, Defendant JEREMY JAY GULLETT, shall
forfeit to the United States of America, any firearms and ammunition involved or
used in the commission of the offense, including, but not limited to the following:

- Ruger .22 caliber pistol bearing serial number 224-61885

DATED this |4 day of March 2019.

A TRUE BILL

/ -

Tdseph H. cans

nited States rngion | /

ee

Faitiin Baunsgard/
sistant Unit tates Attorney

INDICTMENT — 3
